Citation Nr: 1020125	
Decision Date: 06/01/10    Archive Date: 06/10/10

DOCKET NO.  08-06 849	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUE

Entitlement to service connection for the cause of the 
Veteran's death.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 




INTRODUCTION

The Veteran had active service from May 1943 to November 
1945.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a July 2006 decision of the Nashville, 
Tennessee, Regional Office (RO) which, in pertinent part, 
denied service connection for the cause of the Veteran's 
death and entitlement to improved Department of Veterans 
Affairs (VA) death pension benefits.  In October 2008, the 
Appellant submitted a Motion to Advance on the Docket.  In 
October 2008, the Board granted the Appellant's motion.  In 
October 2008, the Board denied entitlement to VA improved 
death pension benefits and remanded the issue of service 
connection for the cause of the Veteran's death to the RO for 
additional action.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The VA will notify the 
Appellant if further action is required on her part.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2009). 38 U.S.C.A. 
§ 7107(a)(2) (West 2002).  


REMAND

The Appellant asserts that service connection is warranted 
for the cause of the Veteran's death as the Veteran sustained 
chronic cold injury residuals during his wartime service; 
such disability subsequently caused his chronic coronary 
artery disease and heart disease; and those disabilities 
"eventually led to his death."  

In reviewing the Veteran's April 2000 death certificate, the 
Board observes that the Veteran succumbed at Livingston 
Regional Hospital.  Clinical documentation of the Veteran's 
final treatment and/or hospitalization has not been requested 
for incorporation into the record.  The VA should obtain all 
relevant VA and private treatment records which could 
potentially be helpful in resolving the Veteran's claim.  
Murphy v. Derwinski, 1 Vet. App. 78, 81-82 (1990).  

Accordingly, the case is REMANDED for the following action:

1.  Upon receipt of the appropriate 
release, contact Livingston Regional 
Hospital and request that it forward 
copies of all available clinical 
documentation, not already of record, 
pertaining to the Veteran's treatment for 
incorporation into the record.  

2.  Then readjudicate the issue of 
service connection for the cause of the 
Veteran's death.  If the benefits sought 
on appeal remain denied, the Appellant 
and her accredited representative should 
be issued a supplemental statement of the 
case (SSOC) which addresses all relevant 
actions taken on the Appellant's claim 
for benefits, to include a summary of the 
evidence and applicable law and 
regulations considered, since the 
issuance of the last SSOC.  The Appellant 
should be given the opportunity to 
respond to the SSOC.  

3.  Please note, this appeal has been 
advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2009).  
Expedited handling is requested.  

The Appellant is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  
The Appellant's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the United States Court of 
Appeals for Veterans Claims (Court) for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).  

